Citation Nr: 1606156	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  13-25 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran had active service from February 1968 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which continued a noncompensable rating for bilateral hearing loss.

On his August 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, he subsequently withdrew such request.  See September 2013, December 2014, February 2015 correspondence.

The record reflects that the Veteran submitted a September 2013 private audiogram report without an accompanying waiver, after the issuance of an August 2013 Supplemental Statement of the Case (SSOC).  However, the Board has jurisdiction to review such in the first instance, as the Veteran has not expressly requested initial evidentiary review by the Agency of Original Jurisdiction (AOJ) and his August 2013 Substantive Appeal was received after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165  (amending 38 U.S.C.A. § 7015(e)(1)  to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).


FINDINGS OF FACT

1.  Prior to September 12, 2012, the Veteran's bilateral hearing loss was productive of hearing acuity no worse than Level I in the right ear and Level II in the left ear.  

2.  Resolving all doubt in the Veteran's favor, from September 12, 2012, his bilateral hearing loss is productive of hearing acuity of no worse than Level III in the right ear and Level V in the left ear.
CONCLUSIONS OF LAW

1.  Prior to September 12, 2012, the criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code (DC) 6100 (2015).

2.  Since September 12, 2012, the criteria for a 10 percent rating, but not higher, for bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

 The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA met its duty to notify the Veteran as it provided a pre-adjudicatory notice letter to him in February 2012 which apprised him of the type of evidence and information needed to substantiate his claim, and of his and VA's respective responsibilities in obtaining this supporting evidence.  See also, November 2013 notice letter.  The AOJ also advised him as to how disability ratings and effective dates are assigned.  

VA also met its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records (STRs), VA and private treatment records, records from Social Security Administration (SSA), as well as lay statements in support of the claim.  All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). V A's duties to notify and assist him with this claim have been satisfied. 


III. Claim for a Higher Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.   See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A disability rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometry tests.  See 38 C.F.R. § 4.85 (2015).  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2015).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85 (2015). 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a) (2015).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2015).

In this case, the Veteran has been in receipt of a noncompensable disability rating for bilateral hearing loss pursuant to DC 6100 since July 18, 2008, and he now seeks a higher, compensable rating.  

The record shows that, in February 2012, he was afforded a "QTC" VA-sponsored audiological examination.  On the audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
55
40
50
60
70
LEFT
61.25
50
55
65
75

Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 94 percent, bilaterally.  A diagnosis of bilateral sensorineural hearing loss was continued. 

Under Table VI, the February 2012 VA audiometric testing results in Level I hearing acuity in the right ear, and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, DC 6100, Table VI (2015).  Accordingly, the February 2012 audiometric findings (Level I hearing acuity in the right ear, and Level II hearing acuity in the left) yield a noncompensable percent rating under Table VII.  
The Board acknowledges the Veteran's assertion that the RO incorrectly listed in its July 19, 2013 SOC (representative inadvertently referred to this as a July 19, 2013 VA examination) the Veteran's February 2012 puretone threshold results.  See February 2016 written argument.  However, the Board herein has carefully reviewed and accurately listed the February 2012 VA audiometric results, and they do not support the criteria for a higher, compensable rating.

However, in support of the claim, the Veteran submitted a September 12, 2013, private audiological report provided by Wiley Hearing Aids.  This private audiogram is presented in graphical form and is uninterpreted; however, the Board, as fact finder, may interpret uninterpreted graphic representations of audiometric data if the results are clear, which they are.  Kelly v. Brown, 7 Vet. App. 471   (1995).  Thus, as interpreted by the Board, the private September 2013 pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
57.5
50
55
55
70
LEFT
68.75
60
65
70
80

In addition, speech audiometry revealed speech recognition scores of 90 percent, bilaterally.  It is unclear, however, whether the Maryland CNC test was administered to calculate these speech recognition scores, but the Board will resolve all reasonable doubt in the Veteran's favor and assume that such test was used.  

Accordingly, applying the September 2013 private audiometric results to Table VI, the Veteran has Level III hearing acuity in each ear.  See 38 C.F.R. § 4.85, DC 6100, Table VI (2015).  Under Table VII, the September 2013 private audiometric findings (Level III hearing acuity, bilaterally) yield a noncompensable percent rating.  However, the Veteran exhibited an exceptional pattern of hearing loss in the left ear, as the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 decibels or more.  See 38 C.F.R. § 4.86.  Thus, applying his puretone threshold average of 68.75 decibels in the left ear to Table VIA yields a hearing acuity of Level V, which is to be used since it is higher than the Roman Numeral designation (Level III) under Table VI.  The Veteran did not exhibit an exceptional pattern of hearing loss in the right ear. 

Accordingly, with consideration of the exceptional left ear hearing pattern, the Board concludes that the September 2013 private audiometric findings (Level III hearing acuity in the right ear, and Level V hearing acuity in the left ear) yield a 10 percent rating under Table VII.  There are no other relevant audiograms of record.  Thus, with resolution of all doubt in the Veteran's favor, the Board assigns a 10 percent rating for bilateral hearing loss from September 12, 2012, forward, but not earlier.  This is consistent with finding a worsening of the Veteran's hearing within one year of the private examination and thus the Board finds it is the earliest date it is factually ascertainable from which the increased rating is warranted.  Cf. Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  

In analyzing this claim, the Board considered the statements provided by the Veteran to the effect that he experiences difficulty understanding conversational speech in groups and with young children and women.  See February 2012 "QTC" examination report; September 2013 private audiological report.  The Veteran, as a layperson, is competent to report his observable symptoms, and the Board does not doubt the credibility of his statements.  The objective findings on examination, however, do not allow for the assignment of a compensable rating prior to September 12, 2013, or a rating higher than 10 percent thereafter.  The Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss disability, and is without authority to grant a higher rating in this case.  38 C.F.R. Part 4, DC 6100.  

Moreover, while not asserted by the Veteran, the Board notes that the VA examination report documents the functional effects caused by the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The February 2012 VA examiner specifically noted the Veteran's complaints of difficulty understanding average conversational speech.  




IV.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b)(2015). 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the symptomatology and impairment related to the Veteran's service-connected hearing loss disability are contemplated, both in kind and severity, by the schedular criteria.  The Veteran reports that he has difficulty hearing and understanding conversational speech in groups and with young children and women, and such difficulty hearing is explicitly contemplated by the schedular criteria for hearing loss found at 38 C.F.R. § 4.85, to include speech discrimination.  Therefore, referral for extraschedular consideration is not warranted. 

The Board notes further that according to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b)  is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is thus neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Lastly, the Board also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here however, the RO recently adjudicated a claim for a TDIU in a March 2014 rating decision, finding that the Veteran did not meet the schedular criteria for a TDIU and that he was not precluded from obtaining or maintaining substantially gainful employment.  The evidence associated with the claims file since the issuance of the March 2014 rating decision does not raise the issue of a TDIU.  Thus, a TDIU request is not currently inferred by the record. 

ORDER

Prior to September 12, 2012, a compensable rating for bilateral hearing loss is denied. 

Since September 12, 2012, a 10 percent rating, but not higher, for bilateral hearing loss is granted, subject to the laws and regulations governing monetary benefits.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


